Exhibit 10.1

 

February 11, 2014

 

Michael Williams

54 Barchan Dune Rise

Victor, NY 14564

 

Dear Mike,

 

On behalf of my colleagues at IEC it gives me great pleasure to confirm the
following written offer for employment as Vice President of Finance, reporting
to Vincent Leo, Chief Financial Officer.

 

  Base Salary: Will be paid in bi-weekly installments of $7,115.38, which is
equivalent to $185,000 on an annual basis, and subject to deductions for taxes
and other withholdings as required by law or the policies of the company.

 

  Vacation: Four Weeks per fiscal year (prorated for fiscal 2014). Vacation is
earned per IEC’ s Vacation Policy. Vacation granted beyond policy guidelines is
not eligible for the payout provisions identified in the Company Handbook.

 

  Benefits: Full participation in the Company’s comprehensive benefits program.
Medical, Dental, Life eligibility the first of the month after hire.

 

  Variable Comp: Participation in the annual Management Incentive Plan (“MIP”)
as approved each year by the Compensation Committee of the Board of Directors. 
In fiscal 2014, your target participation will be at 45% of salary, payable
based upon meeting specific performance criteria established in the MIP.  In
fiscal 2014 only, irrespective of actual performance under the MIP, IEC will
provide a guaranteed payment of $25,000 payable in the first payroll period
after July 15, 2014, and an additional $25,000 after the filing of the Form 10-K
for the fiscal year.  If actual performance, prorated for the portion of the
year you are employed, would result in a higher payment under the MIP, you will
be paid the excess amount earned by actual results.  To be eligible for any
payment under this paragraph, you must be an employee when payment is made.

 

  Stock: In accordance with, and subject to the terms and conditions of the 2010
Omnibus Incentive Plan of the Company and subject to the approval of the
Compensation Committee of the Board of Directors you will be issued a Restricted
Stock Grant for 50,000 shares of common stock of the company at the closing
price listed on the first day of your employment, (“Date of Grant”). Shares
issued will vest over a five (5) year period at 0% for the first year, 10% after
two years, 20% after three years, 30% after four years, and 40% after five years
of your employment. This grant will be in lieu of participation in fiscal year
2014 in the Company’s long term incentive plan for executive officers.

 



 

 

 

 

  Legal Fees: The Company agrees to reimburse legal expenses associated with the
review of your Employment Agreement, not to exceed $5,000, contingent upon you
joining the Company.

 

  Confidentiality: On the first day of your employment, you will sign the
Company’s standard Non-Disclosure Agreement.

 

  Term: Your employment with the Company will be “at will”, and may be
terminated by the Company at any time, with or without cause. This offer of
employment supersedes any and all prior discussions and agreements, if any
between you, IEC and all other parties.

 

  Contingency: This offer of employment is contingent upon the Company’s
completion of the due diligence process associated with a background check,
reference checks, E-Verify and pre-employment drug screen.

 

The Company will enter into a separate Employment Agreement with you, delivered
in connection with this letter.

 

All newly hired employees are required by federal law to present documents
proving their identity and eligibility for employment in the United States.
Documentation must be provided no later than three (3) days after your date of
hire. A list of Acceptable Documents approved by the Department of Homeland
Security will be included in your New Hire Orientation Packet.

 

Mike, we are delighted you have decided to join our company and look forward to
confirming your first day of employment.

 

 

IEC Electronics Corp.                           By: /s/ Tina DeVey   By: /s/
Michael Williams     Tina DeVey, Director of Human Resources     Michael
Williams  

 



 

 